


Exhibit 10.51
BY HAND DELIVERY


November 5, 2013


Raymond Pawlicki
23 Marlborough Street
Boston, MA 02116


Re:     Separation Agreement


Dear Ray:


The purpose of this Separation Agreement (the “Agreement”) is to confirm the
terms of your separation from Biogen Idec Inc. or one of its subsidiaries
(“Biogen Idec” or the “Company”). The consideration being offered to you as
described below is conditioned on you signing and not revoking this Agreement,
and complying with all of its provisions.


1. Transition Period and Separation. Your employment with the Company will end
on December 6, 2013 (the "Separation Date").


Provided that your employment does not end earlier through resignation or
otherwise, from the date of this letter through your Separation Date
(“Transition Employment Period”), you will continue working if your supervisor
so requires, will continue to receive your regular base pay, subject to
applicable payroll withholdings, and will continue to receive benefits for which
you are eligible under the Company’s benefit plans, including the accrual of
vacation days. Upon your Separation Date, Biogen Idec will pay you all unpaid
wages due through that date, including all accrued but unused vacation. You
agree that with these payments, Biogen Idec will have paid you all compensation,
wages, bonuses, and/or commissions due in connection with your employment or the
termination of your employment. Unless otherwise provided for in this Agreement,
benefits which have vested under any other employee benefit plan of the Company
on or before the Separation Date will be managed in accordance with and subject
to the terms and conditions of such plans. Your last day of required work (your
“Last Work Day”) is the date on which you will be required to turn in your
Company property.


2. Severance Pay and Benefits. In exchange for the mutual promises set forth in
this Agreement, including the release of claims, and pursuant to the Severance
Plan for U.S. Senior Vice Presidents effective October 13, 2008, Biogen Idec
agrees to provide you with the following severance pay and benefits (the
“Severance Pay and Benefits”) to which you agree you would not otherwise be
entitled, provided you comply with the requirements set forth below:


(i)
Conditional Severance Pay: If you sign this Agreement and return it within 21
days to Georgette Verdin at Biogen Idec, 133 Boston Post Road, Weston, MA 02493
if you deliver/mail prior to November 22, 2013, or 225 Binney Street, Floor 5,
Cambridge, MA 02142 if you deliver/mail on or after November 22, 20142, and do
not revoke your acceptance pursuant to Section 7 below, the Company will provide
you with a lump sum payment in the amount of $5,000.00 less lawful deductions.
This sum will be paid within ten (10) business days of your Separation Date.



(ii)
Supplemental Severance Pay and Benefits: At the conclusion of the Transition
Employment Period and after the Separation Date, if you accept and do not revoke
your acceptance of the Reaffirmation of Release of Claims attached to this
Agreement as Exhibit A (“Reaffirmation Agreement”), you will receive from Biogen
Idec additional severance benefits described below (“Supplemental Severance Pay
and Benefits”). Payment of the Supplemental Severance Pay and Benefits is
expressly conditioned upon: (a) your signing and not revoking the Reaffirmation
Agreement within 14 days of your Separation Date, and (b) the termination of
your employment. The Supplemental Severance Pay and Benefits include:



a)
The Company will provide you with a lump sum payment in the amount of
$2,990,169, less lawful deductions, payable within ten (10) business days of the
Effective Date of the Reaffirmation Agreement. This amount consists of: (1)
$952,960 which, together with the Conditional Severance Pay, represents 18
months of pay at your base salary and target bonus, (2) $237,209 which is in
lieu of an annual bonus payment and (3) $1,800,000 which represents a special
recognition payment.







--------------------------------------------------------------------------------




b)
If you currently participate in group health benefits, the Company will
subsidize your current level of participation in Biogen Idec’s group medical,
vision and dental insurance plans through June 30, 2015 (“COBRA Subsidy
Period”), provided that you complete and timely submit your COBRA election form.
During the COBRA Subsidy Period, you will be required to pay the employee
portion of the premiums and the Company will pay the employer portion of the
premiums at the same rate as paid on behalf of current employees, as long as you
do not become eligible to participate in another medical, vision and/or dental
insurance plan. After the COBRA Subsidy Period, you may continue your group
health benefits for the period permitted by law, by paying the full premiums at
your sole expense. A separate notice regarding your COBRA rights and benefits
will be mailed separately by SHPS, Biogen Idec’s COBRA administrator.
Irrespective of whether you accept the offer of Conditional Severance Pay and/or
Supplemental Severance Pay and Benefits, the benefit period under COBRA will
commence on the Separation Date.



c)
The Company will provide you with up to nine months of outplacement services
from a recognized provider of such services selected by the Company.



d)
The Company will not contest your application for unemployment benefits with the
pertinent state agency. The Company will not make any false statements in
response to any inquiries from the agency and is not responsible for the final
determination made the agency.



3. Employee Affirmations. Biogen Idec will pay you all unpaid wages due through
your Separation Date, including all accrued but unused vacation. You affirm and
agree that with these payments, you have received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which you may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to you, except as provided in this
Agreement. You furthermore affirm that you have no known workplace injuries or
occupational diseases and have been provided and/or have not been denied any
leave requested under the Family and Medical Leave Act. You also affirm that you
have not been retaliated against for reporting any allegations of wrongdoing by
the Company or its officers, including without limitation, any allegations of
corporate fraud. In addition, you affirm that all decisions regarding your pay
and benefits through the date of your execution of this letter agreement and
general release were not discriminatory based on age, disability, race, color,
sex religion, national origin or any other classification protected by law.


You represent that, based on your current knowledge and understanding, you have
complied with all laws, regulations, rules and policies pertaining to Medicare,
Medicaid, or any other federal health care program while employed at Biogen. You
further affirm that either (i) you are unaware of any non-compliant conduct by
Biogen or its employees; or (ii) you have provided Biogen with any and all
information you have, whether based on direct or indirect information, of any
wrongdoing, irregularities, improprieties or illegalities regarding the ordering
or delivery of any item or performance of any service by Biogen that is
reimbursable by Medicare, Medicaid, or any other federal health care program.


You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the Severance Pay and Benefits described herein. If you
apply for and accept a position at Biogen Idec (in any capacity, including
employee, supplemental staff, contractor, etc.) either before or within 18
months following your Separation Date, you agree to repay Biogen Idec a prorated
amount of the Severance Pay and Benefits you received.


4. Long-Term Incentive (LTI) Awards. You acknowledge and agree that all LTI
awards that are unvested as of the Separation Date will revert to Biogen Idec on
the Separation Date and you will have no further or future rights to any of
those reverted LTI Awards. 


5. Release of Claims. In consideration for the promises and representations of
Biogen Idec as described in this Agreement, you hereby agree to forever release
and discharge Biogen Idec and any of its divisions, affiliates, subsidiaries,
related entities, and its and their current and former directors, officers,
employees, attorneys, agents, insurers, successors and assigns, in their
individual and official capacities, as well as their health, welfare and
benefits plans and programs or the administrators or trustees of the plans and
programs (collectively “Releasees”), from any and all claims, demands, actions,
liabilities, obligations, accounts, expenses, attorneys’ fees and causes of
action, of every kind and nature, in law, equity or otherwise, whether known or
unknown, asserted or unasserted, which you ever had, now have, or which may
hereafter accrue in connection with any event, act or occurrence arising prior
to the date that you execute this Agreement, including but not limited to all
matters that arise in any way out of your employment or separation from
employment with Biogen Idec. This release is to be interpreted broadly and is
intended to include, without limitation, any and all claims under federal, state
or local statutes, ordinances, regulations or rules, including the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101




--------------------------------------------------------------------------------




et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
and the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., all as amended; all
claims arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001
et seq., the Sarbanes-Oxley Act of 2002, the Immigration Reform and Control Act,
the Equal Pay Act, Sections 1981 thorough 1988 of Title 42 if the United States
Code; the Massachusetts Fair Employment Practices Law, M.G.L. ch. 151B; the
Massachusetts Wage Act, M.G.L. ch. 149, §§ 148, 150, as amended; regulations,
rules, or common law for breach of contract; detrimental reliance; breach of the
covenant of good faith and fair dealing; wrongful discharge; employment
discrimination, harassment, or retaliation; infliction of emotional distress;
negligence; defamation; fraud; and non-payment of wages or benefits. This
release shall not extend to claims for state unemployment or workers’
compensation benefits.


Consistent with applicable discrimination laws, nothing in this release shall be
deemed to prohibit you from filing a charge or complaint of employment related
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
equivalent state agency, or from participating in any investigation or
proceeding conducted by the EEOC or equivalent state agency. Further, nothing in
this release or Agreement shall be deemed to limit Biogen Idec’s right to seek
immediate dismissal of such charge or complaint on the basis that your signing
of this Agreement constitutes a full release of any individual rights under
federal or state discrimination laws, or Biogen Idec’s right to seek restitution
or other legal remedies to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event that you successfully
challenge the validity of this release and prevail in any claim under federal or
state discrimination laws.


Notwithstanding your right to file a charge or complaint with and/or participate
in any investigation or proceeding by the EEOC or equivalent state agency, to
the fullest extent permitted by law, you expressly waive your right to recover
any type of personal relief from Biogen Idec or any other Releasees, including
monetary damages or reinstatement, in any administrative action or proceeding,
whether state or federal, and whether brought by you or on your behalf by an
administrative agency, related in any way to the matters released herein.
    
6. Consideration Period. In signing this Agreement, you acknowledge that you
understand its provisions, that your agreement is knowing and voluntary, that
you have been afforded an opportunity to take at least twenty-one (21) days to
consider its terms and consult with or seek advice from any person of your
choosing, and that you have been advised by the Company to consult with an
attorney prior to executing the Agreement. You acknowledge that, if you choose
to sign this Agreement before the end of the twenty-one (21) day consideration
period, you have had a fully adequate opportunity to review the Agreement. You
agree that any modifications, material or otherwise, do not restart or affect in
any manner the original 21-day consideration period.


7. Revocation Period. You further understand that for a period of seven (7) days
following your execution of this Agreement, you may revoke the Agreement, and
this Agreement shall not become effective or enforceable until this seven (7)
day revocation period has expired, therefore making the effective date the
eighth (8th) day after this Agreement is signed by you, provided that you do not
revoke this Agreement (the “Effective Date”). Any revocation within the seven
(7) day period must be personally delivered or mailed by Federal Express or
Express Mail to Georgette Verdin at Biogen Idec, 133 Boston Post Road, Weston,
MA 02493 if you deliver/mail prior to November 22, 2013, or 225 Binney Street,
Floor 5, Cambridge, MA 02142 if you deliver/mail on or after November 22, 2013,
within seven (7) days of your execution of this Agreement. This Agreement shall
not become effective or enforceable until the revocation period has expired. If
the last day of the revocation period is a Saturday, Sunday, or legal holiday in
Massachusetts, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.


8. No Pending Suits. You acknowledge and agree that you have no pending lawsuit
or complaint against Biogen Idec or any of the other Releasees in any court of
law. You further waive the right to seek or receive any money damages based upon
any claim that might be asserted arising out of your employment against Biogen
Idec or any of the other Releasees.


9. Return of Property. You agree to return all property and documents of Biogen
Idec in your custody and possession upon the earlier of your Separation Date or
your Last Work Day. This includes, without limitation, all Biogen Idec-related
documents, both in paper and electronic form, all Biogen Idec equipment and
other property such as laptop or other portable computers, lab notebooks,
proprietary and/or confidential company information, cell phones, parking
passes, your office and building keys and/or security cards, and your
identification badge.


10. Confidentiality of Company Information. You agree to abide by all common law
and statutory obligations relating to the protection and non-disclosure of
Biogen Idec’s trade secrets and confidential and proprietary documents and
information. In addition, by accepting this Agreement, you hereby confirm that
you have previously executed Biogen Idec’s Proprietary Information and
Inventions and Dispute Resolution Agreement (“PII Agreement”), and incorporated
herein by this reference, and you hereby reaffirm and/or agree to all
obligations under the PII Agreement that survive the termination of your




--------------------------------------------------------------------------------




employment. No provision of this Agreement or Reaffirmation shall be interpreted
as intending to restrict or prohibit either you or Biogen Idec from providing
truthful information and responses to all inquiries made by state and federal
law enforcement authorities.


11. Confidentiality of This Agreement. Except as required by law, you agree not
to disclose the existence or content of this Agreement to any person, firm or
entity, except to your accountant(s), financial planner(s), attorney(s), and
members of your immediate family, and to them only if they agree to keep this
Agreement confidential.


12. Breach. In the event of your material breach of Paragraphs 9, 10, 11, 13, or
14 of this Agreement or of any provision of the PII Agreement: (a) all of Biogen
Idec’s obligations under this Agreement shall cease; (b) you agree to repay
Biogen Idec (i) all compensation paid to you under this Agreement other than
wages and accrued vacation earned through your Separation Date, and (ii) the
value of all benefits you received under this Agreement; and (c) the general
release set forth in paragraph 5 remains in full force and effect. This
provision shall in no way affect Biogen Idec’s ability to recover other damages,
or obtain any other form of relief, otherwise available as a result of your
breach of the PII Agreement.


13. Cooperation. You agree that you will make yourself available to Biogen Idec,
upon reasonable notice, either by telephone or in person to assist Biogen Idec
in any matter relating to the services performed by you during your employment
with Biogen Idec. You also agree that you will cooperate fully with Biogen Idec
in the defense or prosecution of any claims or actions now in existence or which
may be brought in the future or on behalf of Biogen Idec or its agents. Your
full cooperation in connection with such claims or actions shall include, but
not be limited to, your being available to meet with Biogen Idec's counsel to
prepare for trial or discovery or an administrative hearing and to act as a
witness when requested by Biogen Idec at reasonable times designated by Biogen
Idec. Nothing in this section is intended or should be construed as requiring
anything other than your cooperation in providing truthful and accurate
information.


14. Non-Disparagement. You agree not to make any statements that are, or could
reasonably be interpreted to be, disparaging about, or adverse to the business
interests of Biogen Idec, its directors, officers, and employees, including but
not limited to, any statements that disparage any product, service, finances,
capability or any other aspect of the business of Biogen Idec. Breach of this
provision shall constitute a material breach of this Agreement and cause
substantial, irreparable harm to Biogen Idec, for which you acknowledge there
would be no adequate remedy at law.


15. Miscellaneous. Except as expressly provided for herein, this Agreement
supersedes any and all prior oral or written agreements and sets forth the
entire agreement between Biogen Idec and you with respect to your separation
from Biogen Idec, including without limitation, any severance plan or policy.
Notwithstanding anything in the foregoing sentence to the contrary, your
obligations under the PII shall continue in full force and effect. No variations
or modifications may be effective unless reduced to writing and signed by both
parties.


This Agreement shall be deemed to have been made in Massachusetts and shall take
effect as an instrument under seal within Massachusetts. The validity,
interpretation and performance of this Agreement, shall be governed by, and
construed in accordance with, the internal laws of Massachusetts, without giving
effect to conflict of law principles. Any action, demand, claim or counterclaim
arising under this Agreement shall be commenced in Massachusetts and both
parties acknowledge that material witnesses and documents would be located
within Massachusetts. Both you and Biogen Idec waive the right to a trial by
jury with respect to any such action or proceeding.


The provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.
Execution of a facsimile copy of this Agreement shall have the same force and
effect as execution of an original, and a facsimile signature shall be deemed an
original and valid signature.


It is Biogen Idec’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you are encouraged
and given an opportunity to consult with legal counsel. By executing this
Agreement, you are acknowledging that you have been afforded sufficient time to
understand the provisions and effects of this Agreement and to consult with
legal counsel, that your agreements and obligations under this Agreement are
made voluntarily, knowingly and without duress and that neither Biogen Idec nor
its agents or representatives have made any representations inconsistent with
this Agreement.


16. No Admissions. The parties agree that neither this Agreement nor the
furnishing of the consideration for this Agreement and the release shall be
deemed or construed at any time for any purpose as an admission by Releasees of
any liability or wrongdoing.




--------------------------------------------------------------------------------






Nothing in this Agreement or the Reaffirmation Agreement shall be construed to
prevent you from responding truthfully and completely to any lawfully issued
court order or subpoena or from communicating with a government agency.


If the foregoing correctly sets forth our agreement, please sign, date and
return the original of this Agreement to HR Operations no later than 21 days
after your receipt of this Agreement. Please keep the enclosed copy of the
Agreement for your records.




Very truly yours,


/S/    KENNETH DIPIETRO


                        Kenneth DiPietro
EVP, Human Resources    


The foregoing Separation Agreement is agreed to and accepted by me on November
5, 2013.




/S/    RAYMOND PAWLICKI    
Raymond Pawlicki




--------------------------------------------------------------------------------




Exhibit A
REAFFIRMATION OF RELEASE OF CLAIMS


1.    This Reaffirmation of Release of Claims (“Reaffirmation”) is being
executed by me upon the ending of my employment with Biogen Idec Inc. or one of
its subsidiaries (“Biogen Idec” or “the Company”), pursuant to the Separation
Agreement previously signed by the parties (“Separation Agreement”). I
understand that this Reaffirmation may not be signed by me until after my last
day of employment with Biogen Idec and will be considered null and void if I
sign it before such date. I also understand that this Reaffirmation must be
signed within 14 days of my Separation Date.
2.    In consideration for the Supplemental Severance Pay and Benefits (as that
term is defined in the Separation Agreement), I hereby reaffirm my agreement to
all of the terms and conditions of that Separation Agreement, including my
agreement to release any and all claims, known or unknown, against the
Releasees, as that term is defined therein. Specifically, I unconditionally,
irrevocably and absolutely release and discharge Biogen Idec, and any parent and
subsidiary corporations, divisions and other affiliated entities of Biogen Idec,
past and present, as well as their respective past and present employees,
officers, directors, agents, attorneys, successors and assigns (collectively,
“Releasees”), from all claims related in any way to the transactions or
occurrences between us to date to the fullest extent permitted by law including,
but not limited to, any losses, liabilities, claims, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with my employment with the Company,
or the conclusion of my employment. This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims, as well as
alleged violations of Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Massachusetts Fair Employment Practices Law, M.G.L.
ch. 151B, and the Massachusetts Wage Act, M.G.L. ch. 149, §§ 148, 150, all as
amended, and all claims for attorneys’ fees, costs and expenses. However, this
release shall not apply to claims for workers’ compensation benefits,
unemployment insurance benefits, or any other claims that, by statute, cannot
lawfully be waived by this Agreement.
3.    I further represent that, as of the date I sign this Reaffirmation, I have
not filed any lawsuits, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the Releasees in any court of law. I
further agree that, to the fullest extent of the law, I will not prosecute in
any court, whether state or federal, any claim or demand of any type related to
the matters released, it being the intention of the parties that with the
execution of this Reaffirmation, the Releasees will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of me related in any way to the matters discharged herein. Additionally,
I expressly waive my right to recover any type of personal relief from the
Company, including monetary damages or reinstatement, in any administrative
action or proceeding, whether state or federal, and whether brought by me or on
my behalf by an administrative agency, related in any way to the matters
released herein.
4.    This Reaffirmation is also intended to release and discharge any claims I
may have under the Age Discrimination in Employment Act (“ADEA”) based on any
transactions or occurrences between the Company and me after the execution date
of the Separation Agreement and through the Effective Date of the Reaffirmation.
To satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. section 626(f), the parties agree as follows:
a.
I acknowledge that I have read and understand the terms of this Reaffirmation.

b.
I understand that I have been advised to consult with an attorney concerning
this Reaffirmation and have received all legal advice I deem necessary
concerning this Reaffirmation.

c.
I have been given 21 days to consider whether or not to enter into this
Reaffirmation, and have taken as much of this time as necessary to consider
whether to enter into this Reaffirmation, and have chosen to enter into this
Reaffirmation freely, knowingly and voluntarily.

d.
For a seven day period following the execution of this Reaffirmation, I
understand that I may revoke this Agreement by delivering a written revocation
to HR Operations, at Biogen Idec, 133 Boston Post Road, Weston, MA 02493, within
seven (7) days of my execution of this Agreement, on or before the seventh day
in order to be effective. This Reaffirmation shall not become effective and
enforceable until the revocation period has expired. I understand that the
Supplemental Pay and Benefits called for in paragraph 2 of the Separation
Agreement is expressly conditioned upon my signing this Reaffirmation and will
not be paid before the eighth day after I sign and deliver this Reaffirmation to
the Company (“the Effective Date of the Reaffirmation”).

e.
I understand that this Agreement shall not apply to any claims for age
discrimination that arise after the Effective Date of this Reaffirmation.





--------------------------------------------------------------------------------




5.    With the sole exception of the Supplemental Severance Pay and Benefits, I
acknowledge that I have received all compensation, wages and expense
reimbursements owed to me by the Company through my Separation Date, including,
but not limited to, all salary, bonuses and accrued but unused vacation.
6.    Entire Agreement; Integration. I understand that this Reaffirmation and
the Separation Agreement, including the provisions referenced in paragraph 10 of
the Separation Agreement and expressly incorporated therein, represent the
entire agreement between me and the Company with respect to the subject matter
hereof, superseding all previous oral or written communications,
representations, understandings or agreements relating to this subject.
Nothing in this Reaffirmation shall be construed to prevent you from responding
truthfully and completely to any lawfully issued court order or subpoena or from
communicating with a government agency.


BY SIGNING BELOW, I certify that I have read and understand all of this
Reaffirmation, that I have received any advice or counsel I deem necessary
regarding this Reaffirmation, and that I am is entering into this Reaffirmation
freely and voluntarily, intending to be bound by its terms.




Dated: November 5, 2013                By: /S/    RAYMOND PAWLICKI            
Raymond Pawlicki




